DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Arguments
Claim Rejections - 35 USC § 112
Applicants’ arguments with respect to the rejection of claims 2 & 15 under 35 USC § 112 have been fully considered but they are not persuasive.
The applicants argued that independent claims 1 and 14 were amended to recite that the probabilistic data structure filter specifies consultation to data in at least one table at a level of at least one selected from the group consisting of rows and columns. Thus, claims 1 and 14 include consultation to data in at least one table at a level of: 1) rows; 11) columns; or iii) both rows and columns. Claims 2 and 15 further narrow claims 1 and 14 by further limiting the consultation to just the level of both rows and columns. For at least this reason, Applicant respectfully requests that the rejection be withdrawn.
The examiner respectfully disagrees.
Claim 1 recites that the probabilistic data structure filter specifies consultation to data in at least one table at a level of at least one selected from the group consisting of rows and columns. Claim 2 further recites that the probabilistic data structure filter specifies consultation to data in one or more tables in the database at a level of both individual rows and individual columns. In light of the claimed languages, it is unclear whether the filter is consults to rows data or column data of a table as recited in claim 1 or both of rows and column data in another table as recited in claim 2.
For at least the reasons as noted, the examiner respectfully points out that if claim 2 is incorporated into claim 1, the features of claim 2 will make the claimed invention indefinite.

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection of claim 10 under 35 USC § 102 have been fully considered but they are not persuasive.
The applicants argued that Potatov discloses a separate database server and storage server (see FIG. 1), where the database server creates a bloom filter (paragraph [0084]) and the storage server utilizes the bloom filter (paragraph [0086]). Thus, the cited portions of Potatov disclose a different server creating the bloom filter than the server that utilizes the bloom filter, and fail to disclose performing these operations by a single processing node. Thus, for at least this reason Potatov fails to anticipate claim 10 and its dependent claims.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fail to disclose performing these operations by a single processing node) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicants’ arguments with respect to the rejection of claims 1 & 14 under 35 USC § 102 have been fully considered but they are not persuasive.
The applicants argued that Potatov fails to disclose “creating, by the processing node, a probabilistic data structure filter...” and “removing, by the processing node, any data... redundant to the query statement as determined by applying the probabilistic data structure filter...’ for the same reason as discussed above in reference to claim 10.
The examiner respectfully disagrees.
POTAPOV teaches the features of claim 1 as shown below.
CLAIM 1 
creating, by the processing node, a probabilistic data structure filter from the query statement, 
wherein the probabilistic data structure filter specifies consultation to data in at least one table at a level of at least one selected from the group consisting of rows and columns;
removing, by the processing node, any data from the at least one table that are redundant to the query statement as determined by applying the probabilistic data structure filter to generate a filtered subset of the at least one table.
POTAPOV
 a bloom filter is created by the database server from the JOIN operation of the SQL statement (POTAPOV, ¶¶ 0083[Wingdings font/0xE0]0084),
wherein the bloom filter evaluates join columns of each row in a set of rows in table T2 (POTAPOV, ¶ 0086);

non-matching bloom filter data, wherein  data corresponding to non-matching bloom filter is eliminated by the bloom filter of the database server (POTAPOV, ¶ 0086) to generate a filtered set of rows in table T2 (POTAPOV, ¶ 0087).

 	Claim 10 includes features analogous to claim 1. Claim 10 is rejected for at least the reasons as noted with regard to claim 1.

Claim Rejections - 35 USC § 103
Applicants’ arguments with respect to the rejection under 35 USC § 103 have been fully considered but they are not persuasive. Claims 7, 8, 12, 13 & 20 are unpatentable over 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Regarding claim 2, it is unclear whether the probabilistic data structure filter specifies consultation to data in at least one table at a level of at least one of: rows and columns as recited in claim 1 or at a level of both individual rows and individual columns as recited in claim 2.

Claim 15 includes features analogous to claim 2. Claim 15 is rejected for at least the reasons as noted with regard to claim 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11 & 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by POTAPOV et al. [US 2010/0082648 A1], hereinafter referred to as POTAPOV.

Regarding claims 1, 10 & 14, POTAPOV teaches a system, computer program product to perform a database query on a database (POTAPOV, Abstract), wherein the database contains at least one table (POTAPOV, ¶ 0005) comprising one or more rows and columns (POTAPOV, ¶ 0006). The computer program product comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform the method of claim 1 (POTAPOV, ¶ 0111).
The method as taught in POTAPOV reads on claims 1, 10 & 14 as shown below.

CLAIMS 1 & 14
A method of performing a database query by a processing node on a database containing at least one table comprising one or more rows and columns, the database within a storage of the processing node, the method comprising: 





receiving, by a processing node, a query statement;





creating, by the processing node, a probabilistic data structure filter from the query statement, 

wherein the probabilistic data structure filter specifies consultation to data in at least one table at a level of at least one selected from the group consisting rows and columns;
removing, by the processing node, any data from the at least one table that are redundant to the query statement as determined by applying the probabilistic data structure filter to generate a filtered subset of the at least one table;

performing, by the processing node, consultation to the filtered subset based on the query statement, 


whereby the performing consultation avoids consultation to the redundant data; and 

returning, by the processing node, a query result from the performing consultation.


CLAIM 10
A database management system comprising:
a database configured to store at least one table comprising rows and columns; 

a processing node including a processor capable of running database queries against the database to generate a query result; and



a query processor having an input configured to receive database queries, an output configured to output query results, and 
an interface to the processing node configured to supply database queries to and receive query results from the processing node,



wherein the processing node includes a filter unit operable to:
create a probabilistic data structure filter from a query statement, 
wherein the probabilistic data structure filter specifies consultation to data in at least one table at a level of at least one selected from the group consisting rows and columns; and
remove any data from the at least one table that are redundant to the query statement as determined by applying the probabilistic data structure filter to generate a filtered subset of the at least one table; 
wherein the processor is operable to:

perform consultation to the filtered subset based on the query statement, 



whereby the performing consultation avoids consultation to the redundant data.

POTAPOV
A method of performing a database query by a database server on a database (POTAPOV, Abstract & ¶ 0007), wherein the database contains at least one table (POTAPOV, ¶ 0005) comprising one or more rows and columns (POTAPOV, ¶ 0006), 
SQL statement, wherein the SQL statement is received by the database server from a client (POTAPOV, ¶ 0056), wherein the SQL statement includes a JOIN operation (POTAPOV, ¶ 0059), wherein the JOIN operation is performed on tables T1 & T2 (POTAPOV, ¶ 0082);
a bloom filter, wherein the bloom filter is created by the database server from the JOIN operation of the SQL statement (POTAPOV, ¶¶ 0083[Wingdings font/0xE0]0084),
wherein the bloom filter evaluates join columns of each row in a set of rows in table T2 (POTAPOV, ¶ 0086);

non-matching bloom filter data, wherein  data corresponding to non-matching bloom filter is eliminated by the bloom filter of the database server (POTAPOV, ¶ 0086) to generate a filtered set of rows in table T2 (POTAPOV, ¶ 0087);

wherein data corresponding to non-matching bloom filter is not scanned (POTAPOV, ¶¶ 0086 & 0088); and 
a joined result set is retuned by the database server from the scanning (POTAPOV, ¶ 0088).

POTAPOV
A system as shown in FIG. 1 comprising:
a database configured to store at least one table comprising rows and columns (POTAPOV, ¶¶ 0005[Wingdings font/0xE0]0006); 
a database server is configured to run database queries against the database to generate a query result (POTAPOV, ¶¶ 0056 & 0065), wherein the database server includes a processor (POTAPOV, ¶ 0046); and

one or more interface to communicate between clients and the database server (POTAPOV, ¶ 0047), wherein the one or more interface is configured to supply database queries to and receive query results from the database server (POTAPOV, ¶ 0035),
wherein the database server includes software component to (POTAPOV, ¶ 0004):
create a bloom filter, wherein the bloom filter is created for the JOIN operation of the SQL statement (POTAPOV, ¶¶ 0083[Wingdings font/0xE0]0084),
wherein the bloom filter evaluates join columns of each row in a set of rows in table T2 (POTAPOV, ¶ 0086);
eliminate non-matching bloom filter data (POTAPOV, ¶ 0086), wherein  data corresponding to non-matching bloom filter is eliminated  to generate a filtered set of rows in table T2 (POTAPOV, ¶ 0087);
the processor is configured to (POTAPOV, ¶ 0046)

wherein data corresponding to non-matching bloom filter is not scanned (POTAPOV, ¶¶ 0086 & 0088).



Regarding claims 2 & 15, POTAPOV further teaches that the probabilistic data structure filter specifies consultation to data in one or more tables in the database at a level of both individual rows and individual columns (POTAPOV, ¶ 0086).

Regarding claims 3 & 16, POTAPOV further teaches that performing is preceded by parsing and optimizing the query statement (POTAPOV, FIG. 4-Boxes 410[Wingdings font/0xE0]420 & ¶¶ 0082[Wingdings font/0xE0]0083).

Regarding claims 4 & 17, POTAPOV further teaches that the probabilistic data structure filter is created having regard to a layout of the at least one table (POTAPOV, ¶¶ 0019[Wingdings font/0xE0]0020).

Regarding claims 5 & 18, POTAPOV further teaches that the probabilistic data structure filter is created at a run time for each query statement (POTAPOV, FIG. 4 & ¶ 0021).

Regarding claims 6, 11 & 19, POTAPOV further discloses that the probabilistic data structure filter is a Bloom filter (POTAPOV, ¶¶ 0083[Wingdings font/0xE0]0084).

Regarding claim 9, POTAPOV further teaches that the query statement is written in SQL (POTAPOV, ¶ 0056).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 12 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over POTAPOV et al. [US 2010/0082648 A1], hereinafter referred to as POTAPOV in light of BILLINGTON et al. [US 2017/0185647 A1], hereinafter referred to as BILLINGTON.

Regarding claims 7, 12 & 20, POTAPOV does not explicitly teach that the probabilistic data structure filter is a cuckoo filter.
BILLINGTON teaches that either probabilistic bloom or cuckoo filter could be used for a JOIN operation (BILLINGTON, ¶ 0075).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in BILLINGTON into POTAPOV in order to manage a JOIN operation.

Claims 8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over POTAPOV et al. [US 2010/0082648 A1], hereinafter referred to as POTAPOV, in light of GUPTA [US 2014/0201129 A1].

Regarding claims 8 & 13, POTAPOV does not explicitly teach that the probabilistic data structure filter is a quotient filter.
GUPTA teaches that either probabilistic bloom or quotient filter could be used for a bitmap (GUPTA, ¶ 0069).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in GUPTA into POTAPOV in order to manage a bitmap.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        January 12, 2022